FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIN MIKHAYLOVICH                                No. 11-70338
GEORGESHAN,
                                                  Agency No. A076-065-607
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Marin Mikhaylovich Georgeshan, a native and citizen of Moldova, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decisions ordering him removed and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the BIA’s factual findings, for abuse of discretion

the denial of a motion to reopen, and de novo questions of law and claims of due

process. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA properly determined that Georgeshan is ineligible for asylum

because of his aggravated felony conviction. Robleto-Pastora v. Holder, 591 F.3d

1051, 1057 (9th Cir. 2010).

      Substantial evidence supports the BIA’s denial of withholding of removal

because Georgeshan did not establish past persecution, or that it is more likely than

not he will suffer future persecution on account of his Pentecostal religion. See

Nagoulko v. INS, 333 F.3d 1012, 1016, 1018 (9th Cir. 2003); 8 C.F.R.

§ 1208.16(b). In addition, substantial evidence supports the BIA’s conclusion that

the retaliation Georgeshan fears from his cousin in Moldova does not establish his

eligibility for withholding of removal. See Pagayon v. Holder, 675 F.3d 1182,

1191 (9th Cir. 2011) (per curiam) (personal dispute by itself is not grounds for

withholding of removal).

      Substantial evidence also supports the BIA’s denial of relief under the

Convention Against Torture because Georgeshan failed to establish it is more


                                          2                                     11-70338
likely than not he will be tortured by or with the acquiescence of a government

official if returned to Moldova. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154

(9th Cir. 2005).

      The BIA properly determined that Georgeshan is ineligible to adjust his

status because Georgeshan had previously adjusted his status to that of a lawful

permanent resident (“LPR”) and therefore cannot “re-adjust” his status to that of an

LPR under section 209 of the Immigration and Nationality Act, 8 U.S.C. § 1159, to

avoid removal. See Robleto-Pastora, 591 F.3d at 1058-62.

      The agency did not abuse its discretion in denying Georgeshan’s motion to

reopen based on ineffective assistance of counsel where Georgeshan failed to

establish prejudice resulting from the alleged errors of his former counsel. See

Mohammed, 400 F.3d at 793-94 (a petitioner must establish prejudice to prevail on

an ineffective assistance claim).

      Georgeshan’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-70338